         Case 1:17-cr-00548-PAC Document 213 Filed 12/11/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                      December 11, 2019
Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:    United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

       The Government requests a one-week extension of the deadline for its opposition
to the defendant’s motion for leave to file a motion to dismiss the indictment from
December 13, 2019 to December 20, 2019. The defendant consents to the Government’s
request, and asks to be allowed to file a reply on January 10, 2020.

       The defendant also seeks, with the consent of the Government, a one-week
adjournment of his deadline to respond to the Government’s motions in limine from
December 16, 2019 to December 23, 2019.

       The parties are also conferring about the remaining pretrial schedule, including a
proposed date for the final pretrial conference, and will update the Court as soon as
possible.

                                                      Respectfully submitted,
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                By:                /s/
                                                      David W. Denton, Jr.
                                                      Sidhardha Kamaraju
                                                      Matthew Laroche
                                                      Assistant United States Attorneys
                                                      Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
